Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“wherein the distal end rotates about the flexible portion between a dispensing position in which the tube is unobstructed and a packaging position in which the tube is folded at an acute angle so as to seal and completely obstruct the flexible portion in the dispensing duct thereby preventing fluid passage therethrough” in claim 12, 
“wherein the dispensing cap includes tabs and pins positioned proximate to the tube and wherein the spout includes holes configured to receive the pins and wherein the tabs, the pins, and the holes are positioned and arranged to retain the spout in the dispensing position or the packaging position” in claim 21, 
“wherein the distal end: (i) rotates about the flexible portion between a dispensing position in which the tube is unobstructed and a packaging position in which the tube is folded at an acute angle so as to seal and completely obstruct the dispensing duct thereby preventing fluid passage therethrough and (ii) is carried on the spout; and wherein an inner diameter of the tube is constant at all points between the proximal and distal ends when the distal end is in the dispensing position” in claim 22, and
“wherein the distal end rotates about the flexible portion between a dispensing position in which the tube is unobstructed and a packaging position in which the tube is folded at an acute angle so as to seal and completely obstruct the dispensing duct thereby preventing fluid passage therethrough” and “wherein a diffuser element is positioned in the dispensing duct proximate to the distal end so as to dispense fluid in spray form” in claim 25.
The closest prior arts are Tetsuya (JP 624082), Hildebrandt (DE 10255579), and Santagiuliana (US PN 6,715,649). The prior arts teach a spout attached to a dispensing member where the spout moves in vertical/horizontal direction during dispensing and storing phases. However, none of the prior arts teach that the spout has a dispensing portion that is obstructed in a storing phase when the spout’s flexible portion is bent at an acute angle. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 12-25 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754